PER CURIAM.
The County of Volusia (County), and the School Board of Volusia County (School Board), appeal the trial court’s order holding unconstitutional an amendment to the Volu-sia County Home Rule Charter. We reverse.
The facts of this case are not in dispute. Effective January 1971, Volusia County was approved to be a chartered county with home-rule authority. The Volusia County Home Rule Charter provided, among other things, that elections for county officers would be on a nonpartisan basis. In 1994, the electors of the county approved an amendment to the Charter. The amendment provided that, after January 1995, elections for school board members would also be nonpartisan. On Monday, July 17, 1996, the first day after qualifying for the 1996 general election, Don Quinn and the Republican Executive Committee (appellees) filed a declaratory judgment action asserting that the charter amendment was unconstitutional.
The dispositive question here is whether chartered counties can elect their school board members on a nonpartisan basis. We are satisfied that this question has been answered in the affirmative by our supreme court in School Board of Palm Beach County v. Winchester, 565 So.2d 1350 (Fla.1990). Accordingly, we reverse the trial court’s ruling based upon Winchester. In doing so, we note that after the trial court entered its ruling, the Florida Legislature enacted two special acts directing that school board elections in Volusia County be conducted on a nonpartisan basis.1
ORDER REVERSED.
HARRIS and ANTOON, JJ., and ORFINGER, M., Senior Judge, concur.

. See Ch. 97-338; 97-357, Laws of Florida.